DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“(d)” and “(e)” were added to the claim language, but not underlined.  
In step (e), the phrase “a second rotational direction” should read --the second rotational direction--.  
Appropriate correction is required.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lasenga et al (6073313) in view of Saeger et al (20070180660).
Lasenga teaches an apparatus (Figure 1) for forming a web of non-woven fibers (Abstract), the apparatus comprising:
(a)    a main cylinder (Detail 1) having a peripheral cylindrical surface configured to receive a plurality of fibers, the main cylinder rotating in a first rotational direction (see arrow);
(b)    a randomizing cylinder (Detail 2) rotating in the first rotational direction (see arrow) and with a peripheral cylindrical surface adjacent the main cylinder’s peripheral cylindrical surface configured to randomize the plurality of fibers and transport a single layer web (Detail 3) of the randomized fibers;
(c)    a doffer cylinder (Detail 6) rotating in a second rotational direction that is opposite the first rotational direction (see arrow), the doffer cylinder having a peripheral cylindrical surface adjacent the randomizing cylinder’s peripheral cylindrical surface, the doffer cylinder configured to transport the single layer web of randomized fibers (receives Detail 3);
(d)    a first condensing cylinder (Detail 10) rotating in the first rotational direction (see arrow) and having a peripheral cylindrical surface adjacent the peripheral cylindrical surface of the doffer cylinder, the first condensing cylinder configured to transport the single layer web of randomized fibers (receives Detail 3); and

While Lasenga essentially teaches the invention as detailed, including protrusions that extend radially at an acute angle on the peripheral cylindrical surface of the cylinders, it only addresses the angle of the randomizing cylinder.  Saeger, however, teaches that a typical acute angle for protrusions of other cylinders on an apparatus for forming a web of non-woven fibers is within the range of about 30 to about 60 degrees (Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protrusions at such an angle, so as to allow for the proper individualization of the fibers.  It should be noted, Applicant provides no criticality or unexpected results arising from the use of such a specific range.  The only criticality provided by Applicant is that the angle be acute, which Lasenga teaches (see teeth as illustrated).  Saeger only teaches that specific acute angles claimed are already well known and utilized in the art.
In regards to Claim 2, the device of Lasenga is capable of processing synthetic fibers capable of maintaining an electrostatic charge.
Lasenga also teaches a method for forming a single web of non-woven fibers (Abstract), the method comprising:
(a)    disposing a plurality of fibers on a peripheral cylindrical surface of a main cylinder (Detail 1), the main cylinder rotating in a first rotational direction (see arrow);
(b)    rotating a randomizing cylinder (Detail 2) in the first rotational direction (see arrow) with a peripheral cylindrical surface adjacent the main cylinder’s peripheral cylindrical surface, 
(c)    rotating a doffer cylinder (Detail 5) in a second rotational direction (see arrow), which is opposite the first rotational direction, with a peripheral cylindrical surface adjacent the randomizing cylinder’s peripheral cylindrical surface, the doffer cylinder’s peripheral cylindrical surface removing at least some of said plurality of fibers from the randomizing cylinder (the fibers must be removed or the non-woven web cannot be formed), and thereby forming the web of non-woven fibers having substantially isotropic orientation (Column 2, lines 1-2), the doffer cylinder being configured to receive and transport the single layer web of randomize fibers (receives Detail 3).
While Lasenga essentially teaches the invention as detailed, including protrusions that extend radially at an acute angle on the peripheral cylindrical surface of the cylinders, it only addresses the angle of the randomizing cylinder.  Saeger, however, teaches that a typical acute angle for protrusions of other cylinders on an apparatus for forming a web of non-woven fibers is within the range of about 30 to about 60 degrees (Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protrusions at such an angle, so as to allow for the proper individualization of the fibers.  It should be noted, Applicant provides no criticality or unexpected results arising from the use of such a specific range.  The only criticality provided by Applicant is that the angle be acute, which Lasenga teaches (see teeth as illustrated).  Saeger only teaches that specific acute angles claimed are already well known and utilized in the art.
Response to Arguments
Applicant's arguments filed 11 January 2022 have been fully considered but they are not persuasive.
Applicant argues that Lasenga fails to teach the invention because each of Details 2 and 4 form a single web of randomized fibers, both of which are fed together to other details in the apparatus.  Respectfully, the claim language does not prevent this occurrence.  The claim language requires a randomizing cylinder that creates a single layer web.  Detail 2 of Lasenga does this.  While that web is paired with another web after Detail 2, that single layer web created by Detail 2 is still transported to the doffer, first condensing cylinder, and second cylinder, as required.  The claim language does not prevent another web being present; it only requires that one web is created by the randomizing cylinder, and that one web is transported between the components, which it is.  
Applicant argues that Lasenga teaches the indention of the fittings of the random rollers 2, 4 comprises a front rake of only a few degrees of angle, preferably about 11°.  Applicant then proceeds to argue further about the random rollers 2, 4.  Respectfully, Examiner has already addressed this very argument in the previous office action.  But for clarity of record, Examiner will again explain this position because it seems slightly disingenuous for Applicant to continue to argue the rake of a randomizing roller and project those requirements onto every single remaining roller of Lasenga.  A randomizing roller is a specialized roller. Of course it has an angle of only a few degrees.  Examiner agrees with this.  The frustrating part of this entire discussion is that Applicant continues to insist on arguing the randomizing roller when Examiner is not concerned with the randomizing roller.  Where does the claim language require the angle to only be used on the randomizing roller?  Because, as previously noted by Examiner, Applicant’s claim language wherein the peripheral cylindrical surface of at least one of the main cylinder, the randomizing cylinder or the doffer cylinder includes protrusions that extend radially at an angle of from about 30 degrees to about 60 degrees.
The protrusion angles in question do not have to be on the randomizing roller.
In their response, Applicant states:
The Examiner alleges that one of ordinary skill would be motivated to modify the angle of the fittings of Lasenga in view of Saeger.
Examiner STRONGLY disagrees with this characterization of the rejection.  Never does Examiner modify the angle of the fittings of Lasenga, which are on Detail 2 of Lasenga.  In fact, Examiner goes to great lengths in the rejection to explain this very point.
While Lasenga essentially teaches the invention as detailed, including protrusions that extend radially at an acute angle on the peripheral cylindrical surface of the cylinders, it only addresses the angle of the randomizing cylinder.  Saeger, however, teaches that a typical acute angle for protrusions of other cylinders on an apparatus for forming a web of non-woven fibers is within the range of about 30 to about 60 degrees (Claim 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the protrusions at such an angle.
The rejection explains the only specific angles provided by Lasenga are for the randomizing roller.  These are the specific angles that Applicant continues to argue.  This is the only type of roller that has these angles.  The rejection goes on to explain, however, that the other angles of all the other rollers obviously must present, just unknown.  Saeger is then provided to explain that it is known that such other rollers are known to have the claimed angles.  The rejection then explains that it would have been obvious to provide those other rollers with 
It should also be noted, while they remain withdrawn, several claims are dependent upon claims which no longer exist.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732